Citation Nr: 1550435	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-12 049A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to an earlier effective date, prior to March 30, 2011, for the grant of a 100 percent rating for bipolar disorder.

2. Entitlement to an earlier effective date, prior to March 30, 2011, for the grant of Dependents' Education Assistance (DEA).

3. Entitlement to an increased rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to January 1985, and from January 1989 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).

The Veteran initially requested a hearing before the Board, but subsequently withdrew that request in writing. 

In an October 2015 letter, the Veteran's authorized representative stated that the Veteran wished to withdraw his appeal for entitlement to special monthly compensation (SMC) based on Aid and Attendance. Although VA denied the Veteran's claim for SMC in a March 2015 rating decision, the Veteran never filed any document indicating that he wished to appeal that denial. Therefore, that issue is not in appellate status and does not need to be formally dismissed. 


FINDINGS OF FACT

1. The Veteran in this case served on active duty from February 1981 to January 1985, and from January 1989 to January 1999.

2. On October 5, 2015, prior to the promulgation of a decision in the appeal of an earlier effective date, prior to March 30, 2011, for the grant of a 100 percent rating for bipolar disorder, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal was requested.

3. On October 5, 2015, prior to the promulgation of a decision in the appeal of an earlier effective date, prior to March 30, 2011, for the grant of DEA, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal was requested.

4. On October 5, 2015, prior to the promulgation of a decision in the appeal of an increased rating in excess of 20 percent for a low back disability, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal was requested.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of an earlier effective date, prior to March 30, 2011, for the grant of a 100 percent rating for bipolar disorder by the Veteran's authorized representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeal of an earlier effective date, prior to March 30, 2011, for the grant of DEA by the Veteran's authorized representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for withdrawal of the appeal of an increased rating in excess of 20 percent for a low back disability by the Veteran's authorized representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. In the present case, the Veteran, through his representative, has withdrawn his appeals for an earlier effective date, prior to March 30, 2011, for the grant of a 100 percent rating for bipolar disorder; an earlier effective date, prior to March 30, 2011, for the grant of DEA; and an increased rating in excess of 20 percent for a low back disability. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of an earlier effective date, prior to March 30, 2011, for the grant of a 100 percent rating for bipolar disorder is dismissed.

The appeal of an earlier effective date, prior to March 30, 2011, for the grant of DEA is dismissed.

The appeal of an increased rating in excess of 20 percent for a low back disability is dismissed.



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


